Citation Nr: 1035774	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
exhaustion.

2.  Entitlement to a compensable initial disability rating for 
service-connected residuals of left wrist surgery.  

3.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for right shoulder pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1988 to December 1991, and from February 2000 to March 
2005.  Service in Southwest Asia during both periods of service 
is indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's service-
connection claims for residuals of heat exhaustion, chronic 
fatigue, and right shoulder pain.  The RO also awarded the 
Veteran service-connection for residuals of left wrist surgery in 
its March 2006 decision; a noncompensable disability rating was 
assigned.  The Veteran disagreed with the denial of his service-
connection claims and with the RO's initial rating of his surgery 
residuals.  He duly perfected an appeal as to all four issues.

After certification of this appeal, the Veteran submitted 
additional medical evidence directly to the Board.  In a recent 
July 2010 brief, the Veteran specifically waived his right to 
have the additional evidence considered by the agency of original 
jurisdiction in the first instance.  Thus, there is no prejudice 
to the Veteran for the Board to proceed with the adjudication of 
the Veteran's claims on the merits.       See 38 C.F.R. § 20.1304 
(2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




Remanded issues

The Veteran's chronic fatigue and right shoulder pain claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not support a finding that 
residuals of in-service heat exhaustion currently exist.

2.  The Veteran's service-connected residuals of left wrist 
surgery consist of a scar and occasional pain; there is no 
objective evidence of a scar that is painful on examination.

3.  The evidence does not show that the Veteran's service-
connected residuals of left wrist surgery are so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.   Heat exhaustion residuals were not incurred in or aggravated 
by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a compensable disability rating for the 
Veteran's left wrist surgery residuals are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 
5215, 7805 (2008).

3.  Application of extraschedular provisions for the service-
connected left wrist surgery residuals is not warranted.  38 
C.F.R. § 3.321(b) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to a compensable initial rating 
for his service-connected left wrist surgery residuals, and 
entitlement to service-connection for residuals of heat 
exhaustion.  As discussed elsewhere in this decision, the issues 
of entitlement service connection for chronic fatigue and for 
right shoulder pain are being remanded for additional 
development.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in January 2006 and March 2006.  To the 
extent that the Veteran may not have been provided with complete 
notice until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance of 
final decisions.  Following the provision of the required notice 
and the completion of all indicated development of the record, 
the RO readjudicated the Veteran's claims in April 2007.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records, his post-service VA and private 
treatment records, and the lay statements of the Veteran and his 
spouse have been obtained.  

The Veteran has also been afforded VA examinations for his 
claimed heat exhaustion residuals and left wrist surgery 
residuals in February 2006 and September 2006.  Both of these 
examination reports reflect that the respective examiners 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that these examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and non prejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative, 
and declined the option to testify at a personal hearing.   

Accordingly, the Board will address the merits of the claims.

Service connection claim for residuals of heat exhaustion

Relevant law and regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Essential to the award of service connection is the first Hickson 
element, existence of a disability.  Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) [noting that service connection presupposes 
a current diagnosis of the claimed disability]; see also Chelte 
v. Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].




Analysis

In essence, the Veteran contends that he currently has residual 
disability as a result of two episodes of heat exhaustion 
occurring during his most recent period of active duty service.  
See the Veteran's April 22, 2006 Notice of Disagreement (NOD), 
page 2.  

As noted above, to establish service connection for the claimed 
disorder on a direct basis, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the two.  See Hickson, 12 Vet. App. at 253.  

Turning first to Hickson element (2), in-service disease or 
injury, the Veteran's service records clearly demonstrate that 
the Veteran experienced heat exhaustion during his recent service 
in Iraq.  See, e.g., the Veteran's July 6, 2003 Chronological 
Record of Medical Care [noting a diagnosis of "heat 
stress/dehydration]; see also the Veteran's July 2004 Report of 
Medical History, page 2.  There is no evidence of record contrary 
to a finding that the Veteran experienced in-service heat 
exhaustion.  Accordingly, in-service injury is demonstrated.  
Hickson element (2) is therefore satisfied.

Moving next to crucial Hickson element (1), current disability, 
there is no medical evidence of record demonstrating that the 
Veteran currently has any diagnosed residuals of his in-service 
heat exhaustion.  Upon review of the Veteran's medical history 
and upon physical examination of the Veteran, a February 2006 VA 
examiner pertinently opined that the Veteran had no residuals of 
heat exhaustion.  The examiner specifically noted his belief that 
his episodes of heat exhaustion were "one-time events from which 
[the Veteran] recovered completely. . . .  His bulk and muscle 
mass as well as his ability to work a full-time job all indicate 
to me that this does not have any residual impact."  See the 
February 2006 VA examiner's report, page 4.  

There is no medical evidence of record contrary to the findings 
of the February 2006 VA examiner.  The Veteran has had ample 
opportunity to secure medical evidence in his favor and submit 
the same to VA.  He has not done so.                   See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility 
to support a claim for VA benefits]. 

The Board has no reason to doubt that the Veteran currently 
experiences dehydration, frequent sweating, and muscle cramping 
as purported by the Veteran himself and the Veteran's spouse.  
See, e.g., the April 2006 letter from the Veteran's wife.  
Indeed, both the Veteran and his wife are competent to testify as 
to such observable symptomatology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Crucially however, heat exhaustion 
residuals are complex latent disabilities that can only be 
competently diagnosed by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer].  
As such, the Veteran's lay assertions that he currently 
experiences sweating, leg cramps, or dehydration, do not 
constitute competent clinical diagnoses of an existing disability 
related to in-service heat exhaustion.  See 38 C.F.R.              
§ 3.159(a)(1) (2009) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].

In the absence of any diagnosed residual disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) has 
not been met as to the Veteran's heat exhaustion residuals claim, 
and it fails on this basis alone.

Increased rating claim for residuals of left wrist surgery

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

Assignment of a diagnostic code

The Board initially observes that the applicable rating criteria 
for skin disorders, found at 38 C.F.R. § 4.118, were amended 
effective August 30, 2002 and again in October 2008.  The October 
2008 revisions are applicable to application for benefits 
received by the VA on or after October 23, 2008.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  In this case the Veteran 
disagreed with his initial rating in May 2006, and has not 
requested reevaluation under the current criteria.  Therefore, 
only the post-2002 and pre-October 2008 version of the schedular 
criteria is applicable.   

The Veteran's left wrist surgery residuals consist of one 
surgical scar and intermittent wrist pain.  See the February 2006 
VA examiner's report, pages 2 and 3.  These residuals are 
currently rated under former 38 C.F.R. § 4.118, Diagnostic Code 
7805 [scars, other] (2008).  This diagnostic code directs that 
scars be rated based on the limitation of function of the 
affected part.  In this connection, the Veteran's service-
connected left wrist surgery residuals are also rated under 
Diagnostic Code 5215 [wrist, limitation of motion].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).
A number of other diagnostic codes which specifically deal with 
scars are potentially applicable.  For reasons stated immediately 
below, none are appropriate in this case.

In September 2006 a VA examiner reported that the Veteran's left 
wrist surgical scar measured 4 cm long and 3 mm. wide, and that 
it was "nontender, nonadherent, stable, slightly elevated and 
superficial."  The examiner also noted that there was "no 
inflammation, edema or keloid formation," and that "[t]he color 
is normal and there is no induration, inflexibility or limitation 
of function caused by this scar."  The examiner indicated that 
the "skin in that area healed uneventfully."                See 
the September 2006 VA examiner's report, page 1.  

Former Diagnostic Code 7800 concerns scars of the head, face or 
neck and is therefore not applicable to this case, as the 
Veteran's scar is on the Veteran's left wrist.  Diagnostic Codes 
7801 and 7802, pertaining to scars, other than head, face, or 
neck, are also not applicable.  Diagnostic Code 7801 concerns 
scars which are deep and cause limited motion, of which there is 
no evidence in this case. Diagnostic Code 7802, although 
concerning superficial scars, is also not applicable, since the 
clinical evidence establishes that the service-connected left 
wrist scar involves an area far less than that required for a 
compensable rating under that diagnostic code [929 square 
centimeters or 144 square inches].  Indeed, the Veteran's most 
recent VA examination demonstrates that the scar covers a much 
smaller area of the Veteran's body.  See the September 2006 VA 
examiner's report, page 1.  

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial and unstable scars.  An unstable scar is specifically 
defined by Diagnostic Code 7803 as one "where, for any reason, 
there is frequent loss of covering of skin over the scar." None 
of the medical evidence of record, including the September 2006 
VA examination report, has noted loss of skin covering over the 
scar.  The September 2006 examiner specifically noted that the 
scar was nonadherent and stable.  Accordingly, Diagnostic Code 
7803 is not for application.   

Diagnostic Code 7804 is not applicable as that diagnostic code 
requires the scar to be painful on examination.  Both the 
February 2006 and September 2006 VA examiner specifically found 
the scar to be nontender on examination.

All other scars are to be rated under Diagnostic Code 7805 
[scars, other], to be rated based on limitation of function of 
the affected part.  As noted above, the Veteran's left wrist 
surgery residuals are rated under this code.  The Veteran does 
not suggest that another diagnostic code or codes would be more 
appropriate.

Accordingly, the Board will proceed to analyze the Veteran's 
claim under Diagnostic Codes 7805 and 5215.

Specific schedular criteria

As noted above, former Diagnostic Code 7805 calls for rating 
scars based on limitation of function of the affected part.

Diagnostic Code 5215 [wrist, limitation of motion of], calls for 
the assignment of a 10 percent disability rating with 
dorsiflexion less than 15 degrees or palmar flexion limited in 
line with forearm.  The Board observes that the 10 percent rating 
is the maximum rating provided under Diagnostic Code 5215.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under        38 
C.F.R. § 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Schedular rating

The Veteran's service-connected residuals of a left wrist 
surgery, to include his surgical scar, are rated noncompensably 
disabling under Diagnostic Codes 7805 and 5215.  To warrant a 
higher disability rating, the Veteran's residuals must manifest 
in dorsiflexion less than 15 degrees or palmar flexion limited in 
line with forearm.  Normal range of motion for the wrist is 70 
degrees of dorsiflexion (extension) and 80 degrees of palmar 
flexion.  See 38 C.F.R. § 4.71, Plate I.

The February 2006 VA examiner measured the Veteran's left wrist 
range of motion, and identified that the Veteran had 0 to 65 
degrees of extension and 0 to 75 degrees of wrist palmar flexion.  
Although these ranges represent a 5 degree deficiency in 
extension and flexion respectively, such limitations are not 
nearly severe enough to warrant the assignment of a compensable 
10 percent rating under Diagnostic Code 5215.  

As discussed above, a 10 percent disability rating is the highest 
schedular rating available under Diagnostic Code 5215.  

Deluca considerations

The Board has considered whether an increased disability rating 
is warranted for the Veteran's left wrist surgery residuals based 
on functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R.  §§ 4.40 and 
4.45 and the Court's holding in DeLuca, supra.  The objective 
clinical findings of record, however, do not reflect impairment 
due to the service-connected left wrist surgery residuals that 
warrants a higher rating.

Although the Veteran has complained of intermittent wrist pain, 
neither the February 2006 nor the September 2006 VA examiners 
identified any specific limitation of function.  Indeed, the 
February 2006 VA examiner specifically noted that the Veteran's 
range of motion values did not change after repetitive motion 
exercise, "nor were they further limited by pain or fatigue."  
Additionally, the Veteran's wrist flexor strength, wrist extensor 
strength, grip strength and interossei strength were all 5/5 and 
symmetric to the opposite side.  See the February 2006 VA 
examiner's report, page 4.  The September 2006 VA examiner 
pertinently determined that the Veteran's scar causes no 
limitation of function.

In short, there is no support in the record for an increased 
rating based on DeLuca factors.  Functional loss has not been 
medically identified.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, a noncompensable (zero percent) rating has been 
assigned to the Veteran's left wrist surgery residuals, effective 
the date of service connection, March 30, 2005.  The medical 
evidence of record shows that throughout the appeal period the 
Veteran's left wrist has remained stable, manifesting in 
complaints of intermittent pain.  The Veteran has not evidenced 
symptomatology warranting a disability rating other than the 
currently-assigned zero percent.  Accordingly, staged ratings are 
not applicable.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration. 

According to VA regulations, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected left wrist surgery residuals is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's scar with the established criteria found in the 
rating schedule for scars and left wrist limitation of motion 
shows that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  Accordingly, the Board 
finds that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.

The Board therefore has determined that referral of the Veteran's 
service-connected left wrist surgery residuals for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on unemployability due to 
service-connected disability (TDIU), either expressly raised by 
the Veteran or reasonably raised by the record, involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  In this case, 
however, the evidence does not suggest that the Veteran cannot 
work because of his service-connected residuals of left wrist 
surgery, and the Veteran has not so alleged.  Accordingly, the 
Board concludes that a claim for TDIU has not been raised by 
either the Veteran or the record. 

Conclusion

In summary, for the reasons and bases expressed above, the Board 
finds that the Veteran does not meet the criteria for a 
compensable disability rating for his service-connected residuals 
of left wrist surgery.  The benefit sought on appeal is denied.


ORDER

Service connection for residuals of heat exhaustion is denied.

Entitlement to a compensable initial disability rating for 
service-connected residuals of left wrist surgery due to ganglion 
cyst is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's chronic fatigue and right shoulder pain claims must be 
remanded for further evidentiary development.  

Concerning the Veteran's chronic fatigue, the Veteran contends 
that he has chronic fatigue that is related to an undiagnosed 
illness, associated with his verified service in Southwest Asia.  
In particular the Veteran asserts [and the Board concedes] that 
he was exposed to the smoke of burning sulfur and oil from 
pipelines in Iraq.  See the Veteran's May 2006 Notice of 
Disagreement (NOD).  Pertinently, a January 2006 VA examiner 
diagnosed the Veteran with "fatigue of unknown etiology," but 
crucially did not address the Veteran's in-service exposure to 
oil fires, or his assertion that his fatigue is a symptom of an 
undiagnosed illness associated with service in Southwest Asia.  
Concerning the Veteran's right shoulder pain, the same January 
2006 VA examiner similarly determined that the Veteran had 
"right shoulder positional pain of unknown etiology."  Based on 
this report, although the Veteran has not specifically asserted 
as much, the Board has expanded the issue to include 
consideration of whether the Veteran's right shoulder pain is due 
to an undiagnosed illness associated with service Southwest Asia.  
Pertinently, in rendering his opinion, the VA examiner did not 
address the Veteran's documented in-service complaint of right 
shoulder pain upon separation from service in 2005.  See the 
Veteran's January 26, 2005 Report of Medical History, page 1.  
The Veteran's spouse has since attested that the Veteran has had 
this pain continuously since service.          See the April 20, 
2006 letter to the RO.  

The Board accordingly finds that the January 2006 VA examiner's 
report is inadequate for rating purposes, as it appears 
incomplete and does not contain sufficient clinical rationale in 
support of the purported diagnoses and conclusions.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"]. 

As such, a clear diagnosis and etiology of the Veteran's claimed 
chronic fatigue and right shoulder pain have not been identified.  
This case therefore presents certain medical questions which 
cannot be answered by the Board.  See Colvin, 1 Vet. App. at 175.  
These questions concern the Veteran's current diagnosis, if any, 
of his claimed chronic fatigue and right shoulder pain, and 
whether a relationship, if any, exists between the Veteran's 
these conditions and his period of active service in Southwest 
Asia, to include whether such could be attributed to an 
undiagnosed illness.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 16 
Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) (2009).



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
claimed chronic fatigue and right shoulder 
pain.  VBA should take appropriate steps 
to secure copies of any such treatment 
reports identified by the Veteran which 
are not in the record on appeal.  Efforts 
to obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  VBA should then schedule the Veteran 
for a VA physical examination, to include 
x-ray and MRI testing, to determine the 
nature and etiology of his claimed chronic 
fatigue and claimed right shoulder pain.  
The Veteran's claims folder and a copy of 
this REMAND should be forwarded to and 
reviewed by the examiner.  Upon review of 
the Veteran's medical history and upon 
examination of the Veteran, the examiner 
should determine whether the Veteran's 
claimed chronic fatigue and right shoulder 
pain are symptoms of another disorder 
(either diagnosed or undiagnosed) or 
whether either is itself a diagnosed 
disease entity.  

If a chronic fatigue disability is 
diagnosed, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is as likely as not that such 
disability is due to the Veteran's 
military service, to include his in-
service exposure to smoke from oil and 
sulfur fires.  

If a right shoulder disability is 
diagnosed, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is as likely as not that such 
disability is due to the Veteran's 
military service, to include his 
documented in-service complaints of pain 
upon separation from service in 2005.

If there is no diagnosed chronic fatigue 
disability and/or right shoulder 
disability, but rather either condition is 
associated with another disability, to 
include an undiagnosed disability due to 
Persian Gulf service, this should be made 
clear.  

Finally, if the Veteran currently has no 
indication of chronic fatigue or a right 
shoulder condition or disability, such 
should also be made clear.  

All diagnostic testing or specialist 
consultation deemed necessary should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.  The examiner is requested 
to provide the basis for all opinions 
reached.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's service-connection claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


